By the Court.
Proceedings in error to review the “ final conviction or sentence ” of police court are regulated by the provisions of the municipal code, sections 179, 180, 181. By these provisions, there is no authority for taking an exception to the overruling of a motion for a new trial on the ground that the verdict or finding of the court is not sustained by sufficient evidence, or for setting out the whole of the testimony in a bill of exceptions, if such motion be *629overruled. A reviewing court may not, therefore, weigh the •testimony offered on the trial in the police court for the purpose of determining whether the conviction was right. If testimony tending to prove each of the material allegations of the information be offered, the verdict or finding -of the court upon the facts is final.
The municipal code, having created police courts, prescribed specially the mode of reviewing their decisions; hence, we think the legislature did not intend that the •general provisions of the criminal code in relation to reviewing criminal proceedings should apply to police courts. This conclusion is strengthened in view of the fact that both codes were considered and matured by the general assembly at the same time. The municipal code was passed May 7, 1869, and took effect July 1,1869. The criminal code was passed May 6,1869, and took effect August 1,1869.

Motion overruled.